Case 1:18-cr-00192-WFK Document 137 Filed 08/10/21 Page 1 of 3 PageID #: 740

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AL:DMP:JEA                                        271 Cadman Plaza East
F. # 2018R00080                                   Brooklyn, New York 11201



                                                  August 10, 2021

By ECF

The Honorable William F. Kuntz, II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Kassin Rivers
                     Criminal Docket No. 18-192 (WFK)

Dear Judge Kuntz:

             The government respectfully submits this letter to provide a status update
regarding Your Honor’s Order regarding a visit to the Bureau of Prisons (“BOP”),
Metropolitan Detention Center (“MDC”). (ECF No. 135 (the “Order”)).

               On August 2, 2021, Your Honor issued the Order, which requires that (i)
within 30 days, the Federal Defenders, the United States Attorney for the Eastern District of
New York, and, if they elect to join, the Chief Judge and Chief Magistrate Judge of the
Eastern District of New York visit the MDC “to observe the conditions that gave rise to this
Court’s concern about the treatment of [the defendant]”; (ii) the Federal Defenders file a
written report with the Chief Judge and Chief Magistrate Judge within 30 days of the
completion of the visit; and (iii) if deemed appropriate by the Federal Defenders, the Chief
Judge and the Chief Magistrate Judge, a public report be filed regarding the MDC visit. (Id.)

               The government respectfully requests that (i) Assistant United States Attorney
Seth Eichenholtz and an investigator from the United States Attorney’s Office be permitted
to represent the government during the visit to the MDC, and (ii) the government and Federal
Defenders be permitted one week to meet and confer regarding the plan for the visit.

              First, the government requests that Assistant United States Attorney Seth
Eichenholtz, who is a Deputy Chief of the Office’s Civil Division, and an investigator
employed by the Office be permitted to represent the government during the site visit. The
government believes that AUSA Eichenholtz is an appropriate representative of the Office
based on his extensive experience as lead counsel in two recent matters related to the MDC,
Case 1:18-cr-00192-WFK Document 137 Filed 08/10/21 Page 2 of 3 PageID #: 741




Chunn v. Edge, 20-CV-1590 (RPK) (where he attended a tour of the facility to investigate
issues pertaining to COVID mitigation) and Federal Defenders of New York Inc. v. Federal
Bureau of Prisons, et al., 19-CV-660 (MKB), and his prior participation in other site visits to
the MDC.

                Second, the government also requests that the government and Federal
Defenders be permitted one week to meet and confer regarding the plan for the site visit of
the MDC. This will allow the parties to attempt to agree on the manner of the site visit, so
that the parties are best able to observe the conditions concerning the treatment of the
defendant Rivers in compliance with Your Honor’s Order. As part of that meet-and-confer
process, the government expects that the parties will confer regarding, among other things,
the date, time and the duration of the site visit; what locations within the MDC the parties
will visit; and who the Federal Defenders may talk to during the visit. With respect to the
latter issue, the meet-and-confer process will allow the parties to address compliance with the
Department of Justice’s Touhy regulations, if necessary, as counsel should not interview or
question federal employees during an inspection without first obtaining the required approval
pursuant to those regulations. See Chunn v. Edge, 20-CV-1590 (RPK), 2020 WL 1872523,
at *2 (E.D.N.Y. Apr. 15, 2020) (finding that “[the Touhy] regulations [] generally require
DOJ approval before a DOJ employee may disclose information that the employee obtained
during the employee’s performance of official duties.”).1 Similarly, we understand that the
Federal Defenders may seek information about certain inmates’ medical care ahead of the
visit, and the requested time will allow the parties to discuss what information can be
provided to Federal Defenders without impacting medical privacy rights. Finally, we expect
to confer with Federal Defenders regarding the process for developing and submitting a
report to Chief Judge Brodie and Chief Magistrate Judge Pollak, including whether, when
and how this Office and the Bureau of Prisons can provide their input prior to the report’s
submission and possible publication, and how they can otherwise be heard on issues
pertaining to the report.




       1
         Counsel should also, in general, not interview inmates, as most inmates in the MDC
are represented parties in ongoing criminal cases.


                                               2
Case 1:18-cr-00192-WFK Document 137 Filed 08/10/21 Page 3 of 3 PageID #: 742




               Accordingly, the government respectfully requests that Assistant U.S.
Attorney Seth Eichenholtz and an investigator be permitted to represent the government
during the visit to the MDC, and that the government and Federal Defenders be permitted
one week to meet and confer regarding the plan for the site visit of the MDC.



                                                Respectfully submitted,

                                                JACQUELYN M. KASULIS
                                                Acting United States Attorney

                                         By:          /s/ Jonathan E. Algor
                                                Jonathan E. Algor
                                                Assistant U.S. Attorney
                                                (718) 254-6248




                                            3
